IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 344 MAL 2016
                                             :
                                             :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
$34,440.00 U.S. CURRENCY                     :
                                             :
                                             :
PETITION OF: RAFAEL FALETTE                  :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2016, the Petition for Allowance of Appeal

is GRANTED LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, as stated by petitioner, are:


   1. If the rebuttable presumption under Section 6801 is established, can a
      finding that there is a “substantial nexus” be defeated by evidence of
      record before the burden is shifted back to the claimant to establish that
      he or she is the innocent owner?

   2. Where the rebuttable presumption establishes that currency is presumed
      to be proceeds of selling controlled substances, but the Commonwealth’s
      evidence is inconsistent with selling of controlled substances, can the
      presumption be defeated by the Commonwealth’s own evidence?